          Case 3:09-cv-01591-M Document 106 Filed 11/01/18                            Page 1 of 1 PageID 14124
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     Northern District
                                                  __________  District of
                                                                       of __________
                                                                          Texas, Dallas Division


                     Alvin Avon Braziel,                           )
                             Plaintiff                             )
                                v.                                 )      Case No.   3:09-CV-1591-M
               Lorie Davis, Director of TDCJ,                      )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Lorie Davis, Director of TDCJ                                                                                       .


Date:          11/01/2018                                                                 s/ Jennifer W. Morris
                                                                                            Attorney’s signature


                                                                              Jennifer W. Morris - Texas Bar No. 24088680
                                                                                        Printed name and bar number
                                                                                        Texas Attorney General
                                                                                     P.O. Box 12548, Capitol Station
                                                                                          Austin, Texas 78711

                                                                                                   Address

                                                                                     jennifer.morris@oag.texas.gov
                                                                                              E-mail address

                                                                                             (512) 936-1400
                                                                                             Telephone number

                                                                                             (512) 936-1280
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
